DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 02/07/2022.  These drawings are acceptable

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, the prior art of record does not teach nor suggest in the claimed combination an electromagnetic energy converter comprising: two ferromagnetic plates each having an inner face; at least one single-piece magnetic flux variation device disposed between the inner faces, and which comprises, along an elongation axis in the following order, a first prismatic ferromagnetic part, a magnet and a second prismatic ferromagnetic part, wherein the device is configured to pivot around a pivot axis between two balance positions, and the first and second prismatic ferromagnetic parts each come into contact, according to contact zones on the inner faces, with the  inner faces as soon as the magnetic flux variation device lies in either of both balance positions; and a conducting coil arranged between the inner faces and such that a magnetic flux generated by the magnet and guided by both ferromagnetic plates passes therethrough in a first direction as soon as the magnetic flux variation device lies in one of both balance positions, and in a second direction, opposite to the first direction, as soon as said device lies in the other of both balance positions.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 02/07/2022, with respect to claims 1-19 have been fully considered and are persuasive.  The previous rejection of claims 1-19 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837